DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations “wherein the computing system passes information between the sets of modularized infrastructure code using predefined tuples providing information for downstream processes for training the generative adversarial network while representing said information in a format limiting the size of the tuples to a predefined size” are not found to be properly described in the specification. Applicant pointed out paragraphs [0028] and [0085] for support of the newly added limitations. Paragraphs [0028] and [0085] of Applicant’s disclosure recite “the sets of modularized infrastructure code 304-310 can pass information to each other using predefined interfaces which can, for example, take the form of predefined tuples. Each predefined interface can provide enough information to enable various downstream processes while providing a minimal representation, thereby enabling training and experimentation with reduced complexity”. However, “Each predefined interface can provide enough information to enable various downstream processes while providing a minimal representation” does not properly describe “predefined tuples providing information for downstream processes for training the generative adversarial network while representing said information in a format limiting the size of the tuples to a predefined size”. Furthermore, nowhere in the specification it is described “wherein the computing system passes information between the sets of modularized infrastructure code using predefined tuples providing information for downstream processes for training the generative adversarial network while representing said information in a format limiting the size of the tuples to a predefined size”. Therefore, “wherein the computing system passes information between the sets of modularized infrastructure code using predefined tuples providing information for downstream processes for training the generative adversarial network while representing said information in a format limiting the size of the tuples to a predefined size” are not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). “[T]he test requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed.” “[A] description that merely renders the invention obvious does not satisfy the requirement.” See Ariad, 598 F.3d at 1352. Therefore, the non-provisional specification is not commensurate with the full scope of the claims. Thus, given the state of this technology, one of ordinary skill in the art would not have recognized that the inventor possessed the full scope of the claimed invention. Consequently, this raise doubt as to possession, by the applicant, of the claimed invention at the time the invention was filed.
	
Response to Arguments
Applicant’s amendments and arguments, filed on 10/07/2022, with respect to 112(b) rejection of claims 1-12 and 20 have been fully considered and are persuasive.  The 112(b) rejection of claims has been withdrawn. 

Applicant’s amendments and arguments, filed on 10/07/2022, with respect to the rejection(s) of claim(s) 1, 13, and 20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, a new ground(s) of 112(a) rejection is made for lack of proper written description of the newly added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482